Citation Nr: 9934445	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-50 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUE

Entitlement to service connection for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 RO decision.  

The veteran testified at a hearing at the RO in December 
1996.  The veteran also testified at a hearing before the 
undersigned Member of the Board sitting at the RO in August 
1998.  

The Board remanded the case in December 1998.  



FINDINGS OF FACT

1.  Competent medical evidence has been submitted to suggest 
that the veteran has hearing disability related to his active 
service.  

2.  The veteran's claim is plausible.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for hearing loss.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, certain diseases when manifest 
to a degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran asserts that his bilateral hearing loss was 
caused by medications he took in service.  At a June 1996 VA 
examination, a diagnosis of bilateral sensorineural hearing 
loss was made.  It was noted that the veteran had been 
treated in service with antibiotics known to be ototoxic.  

In an August 1998 letter, a private physician noted that the 
veteran had a bilateral nerve hearing loss.  He noted in a 
September 1998 letter that it was at least as likely as not 
that the veteran's hearing loss was connected to the 
"incident" in service.  The private doctor's statement is 
competent evidence that the veteran has a hearing disability 
related his active service.  This satisfies the third prong 
of Caluza.  The Board therefore finds that the veteran has 
submitted a well-grounded claim of service connection for 
hearing loss.  



ORDER

As the claim of service connection for hearing loss is well 
grounded, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for hearing loss by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard, including an 
examination to determine the etiology of his hearing loss.  

The Board remanded the case in December 1998 noting the 
evidence of record, particularly the private doctor's 
statement relating the veteran's hearing loss to service.  
The Board concluded that the veteran should be afforded a VA 
examination to determine whether the veteran's current 
bilateral hearing loss was caused by the medications he 
received in service.  

The Board notes that the RO requested the veteran's VA 
treatment records dated from 1958 to the present.  In May 
1999, VA outpatient treatment records dated form in 1995 and 
1996 were received.  Although the veteran testified that he 
went to the VA medical facility in West Haven in 1958 for 
treatment of his hearing problems, no records of such 
treatment were found.  

The record shows that the veteran failed to report for the VA 
audiological examination scheduled in June 1996.  In light of 
the Board's decision that the veteran's claim is well 
grounded, the Board finds that the veteran should be afforded 
another opportunity to appear for a VA audiological 
examination.  

The Board notes that, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In the present case, the Board 
recommends that the veteran be specifically notified of his 
legal obligation to cooperate and appear for the scheduled 
examination.  38 C.F.R. § 3.655 (1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his claimed 
hearing loss.  All indicated tests, 
including an audiometric evaluation, must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study. 
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has current hearing 
disability due to the medications he 
received in service or other disease or 
injury in service.  A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.  

2.  With regard to the instructions set 
forth hereinabove, the RO should inform 
the veteran of his obligation to 
cooperate by reporting for the scheduled 
examination.  The RO should also inform 
the veteran of the consequences of his 
failure to cooperate pursuant to 38 
C.F.R. § 3.655(b).

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for hearing loss.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, if indicated, the case should returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







